Case 3:19-cv-O00006-HTW-LRA Document 49 Filed 01/12/21 Page 1 of 1

UTHERN DISTRICT OF MISSISSIPPI:
8

    
 
  

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 
   
 

NORTHERN DIVISION ARTHUR JOHNSTON | oury|
OSCAR STILLEY, DOJ-FBOP 10579-062 PLAINTIFF
V. CIVIL NO. 3:19-CV-6 HTW-LRA

WILLIAM BARR, IN HIS OFFICIAL
CAPACITY AS US ATTORNEY GENERAL, ET AL DEFENDANTS

PLAINTIFF’S NOTICE OF CHANGE OF ADDRESS
Comes now Plaintiff Oscar Stilley (Plaintiff) and for his notice of change of address states:
Plaintiff Oscar Stilley hereby gives notice that he has changed his physical address. The correct

address, along with other contact information, is set forth below.

)

By: LLL
Oscar Stilley

10600 N Highway 59
Cedarville, AR 72932-9246
479.384.2303 mobile
479.401.2615 fax

oscarstilley@gmail.com

January 7, 2021

 

CERTIFICATE OF SERVICE

Plaintiff by his signature above pursuant to 28 USC 1746 certifies that on the date stated above
he caused the Defendants to be served by depositing a copy of this pleading in the US Mail, with
sufficient 1‘ class postage attached, addressed to the clerk of the court for filing and service via
CM/ECF.
